Citation Nr: 0839953	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-14 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the veteran sustained back, neck and hip injury 
in combat.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a hip disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from November 1969 to June 
971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issues of entitlement to service connection for a neck 
disability and a hip disability, as well as the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran engaged in combat.  He was involved in a 
helicopter crash while in combat.

2.  Back, neck and hip injury are consistent with this 
veteran's combat service.  


CONCLUSION OF LAW

The veteran sustained combat related injury to the back, neck 
and hip.  38 U.S.C.A. § 1154(b) (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to injuries or disabilities incurred in or 
aggravated during combat, including psychiatric disabilities, 
even in the absence of official records to corroborate that a 
claimed injury or disease was incurred in or aggravated 
during such combat, the Secretary is required to accept as 
sufficient proof of service connection satisfactory lay or 
other evidence, provided, however, that the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b).  Because the law 
specifically provides that service connection may be proven 
by satisfactory lay evidence, without the support of official 
records, it follows that the absence of such official 
clinical evidence alone is not sufficient to rebut the lay 
evidence.  Sheets v. Derwinski, 2 Vet. App. 512, 515 (1992); 
see Peters v. Brown, 6 Vet. App. 540, 543 (1994).  

Here, this veteran engaged in combat with the enemy.  He 
received the Air Medal with "V" device.  While in flight, 
enemy hits caused a loss of power, forcing an emergency 
landing.  The Board concludes that his report of injury to 
the back, neck and hip is consistent with the nature and 
circumstances of such service.  

Although section 1154(b) relaxes the evidentiary requirement 
as to the evidence needed, that section deals only with the 
occurrence of an event, i.e., whether a particular disease or 
injury was incurred or aggravated in service -- that is, what 
happened then -- not the questions of either current 
disability or nexus to service, as to both of which competent 
evidence is generally required.


ORDER

The veteran sustained combat related injury to the back, neck 
and hip during service.




REMAND

In light of its finding that the veteran sustained combat 
related injury to the back, neck, and hip during service, the 
Board has concluded that the AOJ should review the record and 
determine whether additional development is necessary, to 
include affording the veteran examinations of his claimed 
disabilities.

The Board also observes that in a request dated in March 2006 
and in his May 2006 VA Form 9, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  

In light of the above discussion, the appeal is REMANDED for 
the following action:

1.  The AOJ should determine whether 
additional development is necessary in 
the veteran's appeal, to include whether 
VA examinations are warranted.  Upon 
making this determination, the AOJ should 
issue a supplemental statement of the 
case regarding the issues on appeal, 
accounting for the evidence received 
since the March 2006 statement of the 
case.  

2.  Upon completion of the above 
development, the appellant should be 
scheduled for a travel board hearing 
before the Board.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


